DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 02/23/2021 have been entered.

3.	This application has pending claim(s) 1-21.
Terminal Disclaimer
4.	The terminal disclaimer filed on 02/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5.	Applicants arguments filed on 02/23/2021, with respect to the double patenting rejection(s) have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant invention is related to an audio/video recording and communication device (A/V device), with an input in response to a press or a touch of a button for a threshold period of time.
Prior art was found for the claims as follows:
Re. Claim 1, Scalisi et al., [US Patent No.: 8,780, 201 Bl] discloses:
[Fig. 1 A/V recording and communication doorbell camera], an input in response to a press or touch of a button of the A/V device [Fig. 1 el 212, Fig. 1 el 208];
and executing, by the processor, an action based on the command input [Fig. 44A pressing doorbell button triggers instructions to processor based on the collection information].

Kerzner [US Pub. No.: 2018/0139332 Al] discloses:
determining, by the processor based on the input, that the button was pressed or touched for a threshold period of time [0093: input duration is determined];
upon determining that the button was pressed or touched for the threshold period of time, activating, by the processor, a command input mode, wherein during the command input mode the processor analyzes visual data captured by a camera of the A/V device [Fig. 1 el 100; 0093];
determining, by the processor based on the visual data, a command input entered during the command input mode [Fig.l el 100,104]; 

Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…determining, by the processor based on the input, that the button was pressed or touched for a threshold period of time;
upon determining that the button was pressed or touched for the threshold period of time, activating, by the processor, a command input mode, wherein during the command input mode the processor analyzes visual data captured by a camera of the A/V device;
determining, by the processor based on the visual data, a command input entered during the command input mode; and executing, by the processor, an action based on the command input.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 1-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488